DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending in the present application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The “abstract” of the disclosure is objected to because line 16 includes a parenthesis “)” without a corresponding side rendering the meaning of the sentence unclear.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of claims 1-9 must be shown or the features canceled from the claims.  No new matter should be entered.
Note, the drawings filed 12/15/2020 accepted and any corrections made, should be made with respect to these drawings.
The boxes in the schematic of FIG. 1 must include descriptive labels. For instance, the box labeled “11” should include the label “energy system”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Regarding claim 1, lines 9-10 are a verbatim repeat of claims 7-8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for claiming a method but not positively reciting method steps. For instance, line 4 recites “charging and discharging each battery is based . . .”. This does not state that the battery is being charged and discharged, rather what it is based upon. A suggested amendment to positively recite a method is as follows:
“charging and discharging each battery [[is]] based . . .”
Further correction throughout the method claims is required.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “for charging and discharging” after “primarily” in line 2. This is supported by page 4 line 6 of the applicant’s specification.  
	Claims 2 and 4-9 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hiamura et al. US20140197686A1 in view of Fukuhara US20110200852A1.
	Regarding claim 1, Hiamura discloses a method for operating a battery system (20) connected to a power supply system (Hiamura; FIG. 2; claim 1). The battery system (20) includes having multiple battery units (20A-20C) – or battery strings – connected in parallel (Hiamura; FIG. 2; ¶36). Each battery unit includes a battery (21A-21C), a converter (22A-22C), an inverter being a known converter. 
Hiamura discloses a controller (40) for communicating with each of the battery units (20A-20C) (Hiamura; FIG. 2; ¶40). It follows that while charging each battery, energy is stored in the battery system and when discharging, energy is drawn from the battery system.
Hiamura discloses a capacity of the battery at full charging – or a maximum charge capacity – and a remaining 15capacity that is capacity available in the current operating state (Hiamura; ¶46).
Hiamura discloses charging the battery ends when the battery modules have been fully charged, or when the battery reaches the maximum charge capacity from the  state of charge at the start of charging (Hiamura; ¶58).
Hiamura discloses acquiring a power supply amount (P) (S100) – or a total charge output – and dividing the power by the number of battery units (N). When Pmax is less than a reference power (Pb) (S101), SOC of each battery is determined (S106), which is related to the currently available capacities of the batteries, and is used to determine the priority for charging each of the respective batteries (S107) thus, distributing the charge among the plurality of batteries (Hiamura; FIG. 4; ¶59-60).
Hiamura does not explicitly teach a transformer and that during the discharging a respective currently available capacity corresponds to a state of charge of the respective battery, 
Although Hiamura does not explicitly teach that discharging a respective currently available capacity corresponds to a state of charge of the respective battery, this is an inherent statement that is well known in the art. Although discharging can be less than the SOC (for instance, allowing only 90% discharge of the battery), discharging of a battery cannot be more than the SOC as discharge cannot occur that exceeds the amount of charge present in the battery. Thus, a person of ordinary skill in the art would understand that the amount of discharge would not exceed the SOC. 
Fukuhara discloses a battery system (8) having m systems. Each system includes a battery (3), an inverter (4) and a transformer (9) (Fukahara; FIG. 1; ¶15).
It would be obvious to provide the transformer of the battery system of Fukuhara with the battery system of Hiamura in order to, from the defined performance of a transformer, transfer the power from the power source to other circuits, either stepping up or down the voltage to prevent damage to the circuits. 
Regarding claim 2, Hiamura discloses distributing the power requested during charging first to those batteries have a lower SOC, or a higher available capacity compared with those batteries that have a higher SOC, or a lower available capacity. First priority going to the battery with the lowest SOC and last priority to that with the highest SOC (Hiamura; ¶60).
Regarding claim 3, Hiamura discloses distributing charging according to a priority, each battery receiving a  part of the power output (Hiamura; ¶60). Variation in voltage between the battery modules is due to usage or presence of a deteriorated battery module among the plurality of battery modules (Hiamura; ¶83). 
Regarding claim 4, Hiamura discloses that the battery unit with the highest priority is utilized such that the single battery unit is charged until fully charged (Hiamura; FIG. 5; ¶46). Each battery having an available capacity as the initial values before charging are 80%, 60% and 70% (Hiamura; ¶52). Under the broadest reasonable interpretation, the greatest available capacity is the same as the currently available capacity as it is reasonably possible for them to be the same amount. Thus, the greatest available capacity of each case of the battery is 20%, 40% and 30% (max capacity -SOCA single battery unit is not provided the total charge output for the charging of the battery system. Instead each battery unit, or a further battery string is utilized and loaded with a part output (Hiamura; ¶78 – highest priority switch is turned on, ¶79 – second priority switch is turned on).
Regarding claim 5, Hiamura  discloses that multiple battery strings are simultaneously supplied with a power, 100kW of power is shared between M number of battery units simultaneously (Hiamura; ¶73). 
Regarding claim 6, Hiamura discloses that not more than a defined part quantity of battery units, which maximally corresponds to a defined number of battery units (M) that are simultaneously utilized and loaded with part of the power output (Hiamura; ¶73).
Regarding claim 7, Hiamura discloses utilizing  the battery units of the battery system when a value (P/M) – obtained by dividing the supply power amount P by the variable M, or the respective portion of their part output in a total output – is greater than a defined reference value (Pb)– or first limit value (Hiamura; FIG. 5; ¶64)
Regarding claim 8, Hiamura discloses that a number of the simultaneously utilized battery strings (M) is determined (S108) so that a quotient of a requested total charge output (P=100 kW) and a sum of available part outputs (40 kW + 40 kW) of the simultaneously utilized battery (Hiamura; ¶51). The quotient thus being 80%. Because the determination of the second limit value is not described in either the claims or the description, the second limit value is determined to be any value. Since the specification sets a second limit value to be 0.7, or 70%, the determined quotient is determined to be greater than a defined second limit value and smaller or equal to 1.
Regarding claim 10, Hiamura discloses a controller (40) for communicating with each of the battery units (20A-20C) (Hiamura; FIG. 2; ¶40). It follows that while charging each battery, energy is stored in the battery system and when discharging, energy is drawn from the battery system. 
Hiamura discloses a capacity of the battery at full charging – or a maximum charge capacity – and a remaining 15capacity that is capacity available in the current operating state (Hiamura; ¶46).
Hiamura discloses charging the battery ends when the battery modules have been fully charged, or when the battery reaches the maximum charge capacity from the  state of charge at the start of charging (Hiamura; ¶58).
Hiamura discloses acquiring a power supply amount (P) (S100) – or a total charge output – and dividing the power by the number of battery units (N). When Pmax is less than a reference power (Pb) (S101), SOC of each battery is determined (S106), which is related to the currently available capacities of the batteries, and is used to determine the priority for charging each of the respective batteries (S107) thus, distributing the charge among the plurality of batteries (Hiamura; FIG. 4; ¶59-60).
Hiamura does not explicitly teach a transformer and that during the discharging a respective currently available capacity corresponds to a state of charge of the respective battery, 
Although Hiamura does not explicitly teach that discharging a respective currently available capacity corresponds to a state of charge of the respective battery, this is an inherent statement that is well known in the art. Although discharging can be less than the SOC (for instance, allowing only 90% discharge of the battery), discharging of a battery cannot be more than the SOC as discharge cannot occur that exceeds the amount of charge present in the battery. Thus, a person of ordinary skill in the art would understand that the amount of discharge would not exceed the SOC.
Fukuhara discloses a battery system (8) having m systems. Each system includes a battery (3), an inverter (4) and a transformer (9) (Fukahara; FIG. 1; ¶15).
It would be obvious to provide the transformer of the battery system of Fukuhara with the battery system of Hiamura in order to transfer the power from the power source to other circuits, either stepping up or down the voltage to prevent damage to the circuits. 
Regarding claim 11, Hiamura discloses a battery system connected to a power supply system (Hiamura; claim 1). The battery system includes having multiple battery units (20A-20C) – or battery strings – connected in parallel (Hiamura; FIG. 2; ¶36). Each battery unit includes a battery (21A-21C), a converter (22A-22C), an inverter being a known converter. 
Hiamura discloses a controller (40) for communicating with each of the battery units (20A-20C) (Hiamura; FIG. 2; ¶40). It follows that while charging each battery, energy is stored in the battery system and when discharging, energy is drawn from the battery system. 
Hiamura discloses a capacity of the battery at full charging – or a maximum charge capacity – and a remaining 15capacity that is capacity available in the current operating state (Hiamura; ¶46).
Hiamura discloses charging the battery ends when the battery modules have been fully charged, or when the battery reaches the maximum charge capacity from the  state of charge at the start of charging (Hiamura; ¶58).
Hiamura discloses acquiring a power supply amount (P) (S100) – or a total charge output – and dividing the power by the number of battery units (N). When Pmax is less than a reference power (Pb) (S101), SOC of each battery is determined (S106), which is related to the currently available capacities of the batteries, and is used to determine the priority for charging each of the respective batteries (S107) thus, distributing the charge among the plurality of batteries (Hiamura; FIG. 4; ¶59-60).
Hiamura does not explicitly teach a transformer and that during the discharging a respective currently available capacity corresponds to a state of charge of the respective battery, 
Although Hiamura does not explicitly teach that discharging a respective currently available capacity corresponds to a state of charge of the respective battery, this is an inherent statement that is well known in the art. Although discharging can be less than the SOC (for instance, allowing only 90% discharge of the battery), discharging of a battery cannot be more than the SOC as discharge cannot occur that exceeds the amount of charge present in the battery. Thus, a person of ordinary skill in the art would understand that the amount of discharge would not exceed the SOC.
Fukuhara discloses a battery system (8) having m systems. Each system includes a battery (3), an inverter (4) and a transformer (9) (Fukahara; FIG. 1; ¶15).
It would be obvious to provide the transformer of the battery system of Fukuhara with the battery system of Hiamura in order to transfer the power from the power source to other circuits, either stepping up or down the voltage to prevent damage to the circuits. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiamura in view of Fukuhara, and in further view of Stieber et al US9812878B1.
Regarding claim 9, Hiamura is silent as to  all battery strings being simultaneously utilized and loaded with a part output.
Steiber discloses determining a charging priority of two or more batteries and simultaneously charging the two or more batteries (Stieber; column 22, lines 62-67).
It would be obvious to one of ordinary skill in the art to charge the batteries simultaneously in order to minimize charging time (Stieber; column 22, lines 62-67).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanada et al. US10141753B2 discloses a storage battery system connecting individual battery modules in parallel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859